DETAILED ACTION
This office action is in response to applicant’s communication filed 01/29/2020.
Claims 1-10 have been considered. 
-	Claims 1-10 are pending.
-	Claims 1-10 have been rejected as described below. 
-	This action is NON-FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Examiner acknowledges the entry of following Information Disclosure Statement (IDS) document(s) from applicant:
The information disclosure statement filed 12/29/2020 has been considered by examiner.

Priority
Acknowledgment is made of applicant not claiming for foreign priority or benefit from any prior filed domestic/provisional application(s).

Specification 
The disclosure filed on 01/29/2020 is acknowledged and accepted by examiner.
Drawings
The drawings filed 01/29/2020 are acknowledged and accepted by the examiner for examination. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites a system (apparatus), which is a statutory category of invention. However, claim 1 recites, “a fuel usage and demand analysis function of the one or more computing devices configured to analyze data from the first sensor set and from the second sensor set to output a determination of operation of the heating system based on consumption information and demand information.”. This limitation falls into the “mental process” group of abstract ideas, because the recited step of analyzing the gathered sensor data, as described in specification, [0035-39], appears to be an observation/evaluation and judgement that can be performed in the human mind based on some available data, such as based on sensed/measured values of various devices in a building or equivalent setting. These/This limitation(s) therefore recite(s) concept(s) performed in the human mind. Thus, this limitation falls into the “mental processes” grouping of abstract ideas in 2019 PEG Section I, 84 Fed. Reg. at 52. 
This judicial exception is not integrated into a practical application. Besides the abstract ideas, claim recites additional element(s) such as “a plant apparatus having at least one first plant device and at least one second plant device” that generate the error message(s) and that message(s) “- a signal processor arranged for access to the internet and having stored thereon computer-executable instructions configured to acquire information and to transmit that information to one or more computer devices; - a database of information accessible through the one or more computing devices, wherein the information of the database includes information about the heating system of the building; - a first sensor set coupled to the signal processor, to the heating unit and/or arranged to gather fuel consumption information; - a second sensor set coupled to the signal processor and to the one or more thermostats arranged to gather fuel demand information within the building;”. The limitations(s) highlighted in italics are additional element(s) representing insignificant extra solution activity in the form of mere data gathering (storing data (i.e., by the signal processor and the database), transmitting/sending available data over a network) that is necessary for use of the recited judicial exception (the analyzing data to output a determination step as the mental processes) and is recited at a high level of generality and without improvements to computer functionality and also appears to have simply attempted to limit the use of the abstract idea to computer environments (See MPEP 2106.05(a), MPEP 2106.04(d), and MPEP 2106.05(h)). This/these limitation(s) in the claim is/are thus insignificant extra-solution activity (See MPEP 2106.05(g)). Here, the signal processor, database, and computer devices are recited at a high level of generality and represent generic computer components.  The sensors, heating unit, and thermostat can be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to a field of use or technological environment (see applicant specification, [0002-05] describing these as generic computer/technical devices) and they are also recited at a high level of generality. Accordingly, even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation of transmitting information is recited in a merely generic manner (e.g., at a high level of generality) and the broadest reasonable interpretation of this limitation encompassed using a typical communication over network, which is considered to be an insignificant extra-solution activity that is well-understood, routine, and conventional, as per MPEP 2106.05(d)(II) - sending and receiving data over a network. Similar analysis applies for storing and retrieving information in memory for the limitations with signal processor, database, and computer devices (MPEP 2106.05(d)(II)). The sensors, heating unit, and thermostat can be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to a field of use or technological environment and they are also recited at a high level of generality. Accordingly, in combination, these additional elements do not amount to significantly more than the judicial exception.
Therefore the claim is not patent eligible.

Claim(s) 6-8 is/are rejected similarly based on the analysis provided above due to having similar claim limitations. Note, the only difference is it is/they are a method (process) claim(s) and also it/they has/have a few less limitation (which were regarding generic computer devices).


Claim(s) 2-5 each depends from claim 1, therefore it recites the abstract idea of claim 1. 
Claim 2, for example, depends on claim 1 therefore it recites the abstract idea of claim 1. Claim 2 further recites, “wherein the first sensor set includes a first sensor coupled to a heating unit burner motor and a second sensor coupled to a fuel tank.” These limitation(s) is/are directed to an additional element which merely adds a generic computer function as an insignificant extra solution activity and thus does not integrate the judicial exception into a practical application. Additionally, this limitation does not meaningfully limit the claim, for example, employing generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more (See MPEP 2106.05(h)). Next, this additional element is well-understood, routine and conventional activity as in applicant specification, [0004-05] (see sensors acquiring relevant data). Therefore this limitation doesn’t amount to significantly more than the judicial exception.

Claim 3-4 depend(s) from claim 1, therefore it/they recite(s) the abstract idea of claim 1. Claim 3, further recites, “wherein the fuel usage analysis function is further configured to enable operational assessment of the heating unit.” Claim 4, further recites, “wherein the fuel usage analysis function is further configured to enable assessment of fuel demand variations across the thermostatic zones of the building” These limitation(s) is/are mere expansion on the abstract idea (mental step of evaluation/judgment) and not limiting the claim language in any way that may integrate the judicial exception into a practical application. This additional element regarding the details of the evaluation criteria regarding the determination of operation of the heating system: these limitation(s) is/are directed to an additional element which merely expands on the insignificant extra solution activity and thus does not integrate the judicial exception into a practical application. The limitation(s) is/are insignificant extra solution activity in the form of mere data gathering (see MPEP 2106.05(g)). Next, these limitation(s) amount to merely indicating a field of use or technological environment in which to apply a judicial exception and thus these do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (see MPEP 2106.05(h)). Therefore these limitations don’t amount to significantly more than the judicial exception.
Note, claim 9 is rejected based on similar analysis of claim 3-4 above – the only difference is the dependency to claim 6, which is a method (process) claim.

Claim 5, for example, depends on claim 1 therefore it recites the abstract idea of claim 1. Claim 5 further recites, “further comprising a signal transmitter for transmitting the gathered fuel information and gathered demand information to the one or more computing devices.” The limitations do not integrate the invention into a practical application because they represent insignificant extra-solution activity in the form of outputting gathered data via a signal. 
The limitations do not amount to significantly more because they are well-understood routine and conventional, as identified by the courts, see MPEP 2106.05(d)(II) – sending and receiving data over a network.
	Note, claim 10 is rejected based on similar analysis of claim 5 above – the only difference is the dependency to claim 6, which is a method (process) claim. 

Accordingly, claim(s) 1-10 are not patent eligible. 


Claim Interpretation – 35. USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are in claim(s) 1-5, and 10:
Claim limitation(s):
“a database of information accessible through the one or more computing devices", and “the one or more computing devices configured to analyze data”,  in claim 1 
“a computing system capable of carrying out the analyzing step”, in claim 10
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are to be interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Note, a review of the applicant specification and drawings by examiner has been done for the structure for the abovementioned claim limitation(s) and some examples were found. Thus, to promote compact prosecution in order to apply prior art, examiner will interpret these terms to be any of the following examples or equivalent thereof that can accomplish the functionality:
[0022] - The computer system may include one or more discrete computer processor devices, including for example, the computing device 18. Examples of known computing devices that may be suitable for use with the invention include, but are not limited to, personal computers, server computers, hand-held or laptop devices, cellular phones including smart phones, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, microcontrollers, minicomputers, mainframe computers, distributed computing environments that include any of the above systems or devices, and the like. The computer system may include computer devices operated by one or more users, such as through a desktop, laptop, or servers, smart devices such as smart phones but not limited thereto and/or one or more providers of services corresponding to one or more functions of the invention.   
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 6-10 are rejected as indefinite due to lack of antecedent basis. 

Claim 6: In last limitation, there is no previous recitation of a furnace. As such, “the furnace” lacks antecedent basis. Examiner will interpret the limitation “- analyzing the gathered data, the first information and the second information to determine operational information about the furnace, the one or more thermostatic zones or both.” as “- analyzing the gathered data, the first information and the second information to determine operational information about the heating unit, the one or more thermostatic zones or both”. 
Claim 7-10: These are also rejected based on dependency from claim 6 due to the reasons stated above. 

Appropriate corrections are required. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 6-7, and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsypin; Boris et al. (US 20100283606 A1) hereinafter Boris.
Regarding Claim 6, Boris teaches:
A method of analyzing fuel consumption and demand information associated with operation of a heating system of a building to identify one or more characteristics of the heating system, wherein the heating system includes a heating unit and one or more thermostats associated with one or more thermostatic zones of the building, the method comprising the steps of:
- gathering data about the heating unit and/or the building; (Abstract teaches an energy analysis system able to obtain a detailed view of how energy consumption occurs in a building and execute a detailed analysis. Among many relevant & exemplary paras, see Fig. 25 and [0496-99] that teach one example of a particular machine 2500 that implements a system for building energy analysis. Especially see [0496] - The machine 2500 may implement all or part of the network operations center (NOC) 1106, for example. The machine 2500 includes a processor 2502, a memory 2504, and a display 2506. A communication interface 2508 connects the machine 2500 to energy data sources 2510, such as building sensors, utility company meters, weather centers, mediator devices, and other data sources. The display 2506 may present reports 2512, such as those described above or below, either locally or remotely to an operator interacting with the machine 2500. Note, [0075-77], [0087], [0106], [0447], and [0541], among others, teach NOC utilizing internet communication for data transfer & management to various computers and machines. Also see [0498] - [0498] The memory 2504 may store program instructions or other logic for execution by the processor 2502. For example, the memory 2504 may store energy analysis programs 2524 and energy reporting programs 2526. The energy analysis programs 2524 may gather, analyze, and otherwise process the sensor samples 2516 or other energy data (e.g., to produce control recommendations for building systems or identify data points for further study and analysis). The energy reporting programs 2526 may generate user interfaces including dashboards, charts, graphs, text displays, or other reporting information as described above with regard to FIGS. 18-24, or as noted below.)
- sensing first information about operation of the heating unit; ([0497] - As examples, the energy database 2514 may store sensor samples 2516 (e.g., samples of energy consumption or performance of building energy consuming devices), energy metrics 2518 (e.g., measured or computed metrics, optionally based on energy KPIs), utility bill data 2520 (e.g., cost per unit energy, energy consumed, total cost, and date), weather data 2522 (e.g., temperature ranges, dates, expected temperature or temperature variations at any desired interval), or other data that helps the machine 2500 analyze energy consumption, cost, or history. [0510] – natural gas consumption. [0527] - For the example shown in FIG. 27, the comparison logic 2544 performs a comparison respect to energy consumption measured in kWh. However, other energy measurements may be used, such as cubic feet of natural gas consumption, gallons of water used, or measurements of other types of energy or resources. Besides the example data collected as described in [0130] as stated above, see also [0139-40] that show real-time data gathering of natural gas, water, steam, chillers, boilers etc. These data include various aspects or units such as “fuel use” etc.)
- sensing second information about the one or more thermostatic zones; and (As above, the system EEMS solution includes various sensor samples and see [0139-40] that shows various types of data collection by the system EEMS solution, that include instantaneous demands in watts, vars, volts, amps, kVA power, factor, etc. Figure 8B and [0047] teach consumption/demand graph 804 for room by room (i.e., thermostatic zones). See also, [0086] that teaches the mediator 1102 providing for bi-directional capability with any integrated system, which include various data gathering and controlling aspects of chilled water and HVAC zones, for example. Note, changing setpoints on HVAC zones (i.e., thermostatic zones).)
- analyzing the gathered data, the first information and the second information to determine operational information about the furnace, the one or more thermostatic zones or both. ([0187] - Dashboard elements may include the following elements: 30 day rolling consumption, 30 day rolling demand, Worst meter consumption, Worst meter demand, etc. [0198] - The EEMS dashboard includes the following capabilities to detect abnormalities, identify predictive maintenance and provide actionable information. [0216] - Room Summary Scorecard contains ranking of room portfolios within a facility/building based on comparing their actual performance against the facility/building service level objectives—i.e. comfort, efficiency, and operations. [0222] - Subsystem Scorecard includes assessment results and explanation failure rankings of various primary and secondary systems and equipment throughout the building, such as air handlers, chilled water, steam and hot water, pumps, heat recovery units, etc. [0253] - system EEMS will apply business rules in a systematic manner to identify common issues that drive inefficiencies. The BOSS energy scorecard system will identify issues associated with Comfort, Efficiency and Operations indices. These indices are created on a room-by-room basis, allowing for granular detection of system anomalies, and the illumination of a clear path to apply corrective measures. See also [0538-39] that teach various alerts generated based on rules (such as upon analysis if a demand or consumption exceeds a threshold etc.).)

Regarding Claim 7, Boris teaches all the elements of claim 6.
Boris further teaches:
wherein the step of sensing first information includes coupling one or more sensors of a first sensor set to the heating unit and/or to a fuel tank coupled to the heating unit. ([0497] - As examples, the energy database 2514 may store sensor samples 2516 (e.g., samples of energy consumption or performance of building energy consuming devices), energy metrics 2518 (e.g., measured or computed metrics, optionally based on energy KPIs), utility bill data 2520 (e.g., cost per unit energy, energy consumed, total cost, and date), weather data 2522 (e.g., temperature ranges, dates, expected temperature or temperature variations at any desired interval), or other data that helps the machine 2500 analyze energy consumption, cost, or history. [0510] – natural gas consumption. [0527] - For the example shown in FIG. 27, the comparison logic 2544 performs a comparison respect to energy consumption measured in kWh. However, other energy measurements may be used, such as cubic feet of natural gas consumption, gallons of water used, or measurements of other types of energy or resources. Besides the example data collected as described in [0130] as stated above, see also [0139-40] that show real-time data gathering of natural gas, water, steam, chillers, boilers etc. These data include various aspects or units such as “fuel use” etc.)

Regarding claim 9, Boris teaches all the elements of claim 6.
Boris further teaches:
wherein the step of analyzing the gathered data, the first information and the second information includes conducting a systems diagnostics analysis to identify any problems associated with the heating unit, the one or more thermostats or both. ([0187] - Dashboard elements may include the following elements: 30 day rolling consumption, 30 day rolling demand, Worst meter consumption, Worst meter demand, etc. [0198] - The EEMS dashboard includes the following capabilities to detect abnormalities, identify predictive maintenance and provide actionable information. [0216] - Room Summary Scorecard contains ranking of room portfolios within a facility/building based on comparing their actual performance against the facility/building service level objectives—i.e. comfort, efficiency, and operations. [0222] - Subsystem Scorecard includes assessment results and explanation failure rankings of various primary and secondary systems and equipment throughout the building, such as air handlers, chilled water, steam and hot water, pumps, heat recovery units, etc. [0253] - system EEMS will apply business rules in a systematic manner to identify common issues that drive inefficiencies. The BOSS energy scorecard system will identify issues associated with Comfort, Efficiency and Operations indices. These indices are created on a room-by-room basis, allowing for granular detection of system anomalies, and the illumination of a clear path to apply corrective measures. See also [0538-39] that teach various alerts generated based on rules (such as upon analysis if a demand or consumption exceeds a threshold etc.).)

Regarding claim 10, Boris teaches all the elements of claim 6.
Boris further teaches:
further comprising the step of transmitting the first information and the second information to a computing system capable of carrying out the analyzing step. (As above, see [0496] - The machine 2500 may implement all or part of the network operations center (NOC) 1106, for example. The machine 2500 includes a processor 2502, a memory 2504, and a display 2506. A communication interface 2508 connects the machine 2500 to energy data sources 2510, such as building sensors, utility company meters, weather centers, mediator devices, and other data sources. The display 2506 may present reports 2512, such as those described above or below, either locally or remotely to an operator interacting with the machine 2500. Note, [0075-77], [0087], [0106], [0447], and [0541], among others, teach NOC utilizing internet communication for data transfer & management to various computers and machines. Besides above, see [0305] – The system has designed and built every aspect of the EEMS architecture and platform using the latest development methodologies, open protocols and advanced technologies. This begins with the mediator 1102 and its ability to connect seamlessly to existing and often proprietary protocols of Trane, Barber Coleman, Invensys, Johnson, Staefa, etc. Building data accessed through this device is Web-facilitated and securely transmitted to the system NOC. Advanced data services and analytics platform then manages the data. The NOC is built on an SOA, and the portal capabilities facilitate the clients to access data easily and drill into more advance analytics to monitor and manage their buildings' performance.)


Claim Rejections - 35 USC § 103

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsypin; Boris et al. (US 20100283606 A1) hereinafter Boris in view of Lafleur; Robert et al. (US 20120029725 A1) hereinafter Robert.
Regarding Claim 1, Boris teaches:
A computer-implemented system configured to analyze operation of a heating system of a building based on fuel consumption and fuel demand of the building, wherein the heating system includes a heating unit and one or more thermostats associated with one or more thermostatic zones of the building, the system comprising: 
- a signal processor arranged for access to the internet and having stored thereon computer-executable instructions configured to acquire information and to transmit that information to one or more computer devices; (Abstract teaches an energy analysis system able to obtain a detailed view of how energy consumption occurs in a building and execute a detailed analysis. Among many relevant & exemplary paras, see Fig. 25 and [0496-99] that teach one example of a particular machine 2500 that implements a system for building energy analysis. Especially see [0496] - The machine 2500 may implement all or part of the network operations center (NOC) 1106, for example. The machine 2500 includes a processor 2502, a memory 2504, and a display 2506. A communication interface 2508 connects the machine 2500 to energy data sources 2510, such as building sensors, utility company meters, weather centers, mediator devices, and other data sources. The display 2506 may present reports 2512, such as those described above or below, either locally or remotely to an operator interacting with the machine 2500. Note, [0075-77], [0087], [0106], [0447], and [0541], among others, teach NOC utilizing internet communication for data transfer & management to various computers and machines. Also see [0498] - [0498] The memory 2504 may store program instructions or other logic for execution by the processor 2502. For example, the memory 2504 may store energy analysis programs 2524 and energy reporting programs 2526. The energy analysis programs 2524 may gather, analyze, and otherwise process the sensor samples 2516 or other energy data (e.g., to produce control recommendations for building systems or identify data points for further study and analysis). The energy reporting programs 2526 may generate user interfaces including dashboards, charts, graphs, text displays, or other reporting information as described above with regard to FIGS. 18-24, or as noted below.)
- a database of information accessible through the one or more computing devices, wherein the information of the database includes information about the heating system of the building; ([0080] - The system 100 energy management data services offer a unique approach at delivering a comprehensive view of a facility's operations. The system 100 may implement continuous optimized control through real time/interval data acquisition and analysis of all relevant facility data. The System Enterprise Energy Management System (EEMS) may include or involve: (1) a physical site assessment, (2) historical utility bill analysis, (3) utility meter interval data analysis, (4) holistic facility controls analysis, (5) real-time automated equipment fault detection and (6) energy sourcing and demand-response energy management. From these inputs the System energy management system generates insight in the form of reports, dashboards, and alerts that provide actionable information that leads to realized energy reduction and cost savings. [0096] - The EEMS database may be configured while installing the mediator 1102. Configuration may include commissioning each meter and facility within the database and cleansing, validating and normalizing the data points retrieved. [0106] - The EEMS receives the data via Web service and processes and loads it into the database in real-time. Thus, the system EEMS supports real-time access to facility metering data via the mediator 1102. [0122-32] provides examples of various types of data the EEMS collects, one of which is described in [0130] - Hot/chilled water supply and return temperature, hot/chilled water flow, cooling valve position, hot water valve position, lockout temperature, etc.)
- a first sensor set coupled to the signal processor, to the heating unit and/or arranged to gather fuel consumption information; ([0497] - As examples, the energy database 2514 may store sensor samples 2516 (e.g., samples of energy consumption or performance of building energy consuming devices), energy metrics 2518 (e.g., measured or computed metrics, optionally based on energy KPIs), utility bill data 2520 (e.g., cost per unit energy, energy consumed, total cost, and date), weather data 2522 (e.g., temperature ranges, dates, expected temperature or temperature variations at any desired interval), or other data that helps the machine 2500 analyze energy consumption, cost, or history. [0510] – natural gas consumption. [0527] - For the example shown in FIG. 27, the comparison logic 2544 performs a comparison respect to energy consumption measured in kWh. However, other energy measurements may be used, such as cubic feet of natural gas consumption, gallons of water used, or measurements of other types of energy or resources. Besides the example data collected as described in [0130] as stated above, see also [0139-40] that show real-time data gathering of natural gas, water, steam, chillers, boilers etc. These data include various aspects or units such as “fuel use” etc.)
- a second sensor set coupled to the signal processor … arranged to gather fuel demand information within the building; and (As above, the system EEMS solution includes various sensor samples and see [0139-40] that shows various types of data collection by the system EEMS solution, that include instantaneous demands in watts, vars, volts, amps, kVA power, factor, etc. Figure 8B and [0047] teach consumption/demand graph 804 for room by room.)
- a fuel usage and demand analysis function of the one or more computing devices configured to analyze data from the first sensor set and from the second sensor set to output a determination of operation of the heating system based on consumption information and demand information. ([0187] - Dashboard elements may include the following elements: 30 day rolling consumption, 30 day rolling demand, Worst meter consumption, Worst meter demand, etc. [0198] - The EEMS dashboard includes the following capabilities to detect abnormalities, identify predictive maintenance and provide actionable information. [0216] - Room Summary Scorecard contains ranking of room portfolios within a facility/building based on comparing their actual performance against the facility/building service level objectives—i.e. comfort, efficiency, and operations. [0222] - Subsystem Scorecard includes assessment results and explanation failure rankings of various primary and secondary systems and equipment throughout the building, such as air handlers, chilled water, steam and hot water, pumps, heat recovery units, etc. [0253] - system EEMS will apply business rules in a systematic manner to identify common issues that drive inefficiencies. The BOSS energy scorecard system will identify issues associated with Comfort, Efficiency and Operations indices. These indices are created on a room-by-room basis, allowing for granular detection of system anomalies, and the illumination of a clear path to apply corrective measures. See also [0538-39] that teach various alerts generated based on rules (such as upon analysis if a demand or consumption exceeds a threshold etc.).)
While Boris teaches gathering fuel consumption and demand data using the system EEMS solution which includes various sensor samples (as cited above), 
Boris does not explicitly disclose the second sensor set being coupled to one or more thermostats arranged to gather fuel demand information within the building.  
Robert explicitly teaches the second sensor set being coupled to one or more thermostats arranged to gather fuel demand information within the building. (See Fig. 1 where various sensors such as temperature sensors 170 and 174, meters 104 and 108 etc. are connected to the smart thermostat 150 through transceiver 130. See details in [0022-23] teach the amount of electricity used is typically monitored through meter 104 and likewise pricing data or a demand signal (e.g., a signal representative of the demand being at a "critical", "high", "medium" or "low" level) is provided by the electric utility to the meter 104. Similarly, gas utility 106 supplies natural gas to the home and the amount of gas is monitored through meter 108. Further, pricing data or a demand signal is provided to the meter 108 by the gas utility. … In addition, the transceiver 130 receives data relating to outdoor ambient temperature as schematically represented by sensor 170 and indoor temperature as schematically represented by sensor 174. The sensor or thermometer 170 may be located outside the home and, again, is able to communicate either wirelessly with transceiver antenna 160 or through a wired connection 172 with the transceiver. Thermometer 170 may also be associated with a homeowner's WiFi network which provides the current outdoor ambient temperature to be transmitted via the internet or some website. Likewise, sensor or thermometer 174 is typically located in the thermostat 150 but can also be located remotely from the thermostat to provide the current indoor temperature to the transceiver 130 in either a wired or wireless manner. [0025] - In one preferred arrangement, the smart thermostat 150 … receive information regarding the current outdoor ambient temperature, indoor temperature, and electric and gas utility prices or demand signals. When the system calls for a heating mode, the thermostat determines the outdoor ambient temperature from a website, for example, and information is collected regarding the indoor temperature, local utility electric and gas prices or present demand signals. The thermostat runs an algorithm using the lookup table to determine whether the gas heater 210 or heat pump 200 is more economical to heat the home. … [0029-31] along with Fig 2 teach examples where reading and estimating from the received sensor data how the thermostat controller ends up deciding things like which would be more cost effective to run – gas furnace or heat pump? In doing so, estimations and calculations are made such as regarding cost for delivering rated gas furnace capacity in one hour (also estimated/calculated runtime) etc.)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have specifically added the feature of well-known way of thermostats being connected to sensors to gather data for the purpose of various analysis such as of various equipment’s (gas furnace, heat pump etc.) capacity, estimated consumption at a certain duration to achieve efficiency as taught by Robert to the system and method analyzing energy/fuel data gathered from sensors as taught by Boris as both are directed to the field of building data management and control including heating/cooling systems. The combination would have been motivated in order to enable more efficient and flexible building equipment control to be achieved by establishing a system/method that would have more accurately evaluated and taken operational decisions such as deciding between gas furnace or heat pump for a certain runtime to achieve cost-effectiveness and efficiency as evident in Robert, Fig. 1-2, [0022-23], [0025], [0029-31] etc.

Regarding Claim 3, Boris and Robert teach all the elements of claim 1.
Boris further teaches:
wherein the fuel usage analysis function is further configured to enable operational assessment of the heating unit. (As above, especially see [0216] - Room Summary Scorecard contains ranking of room portfolios within a facility/building based on comparing their actual performance against the facility/building service level objectives—i.e. comfort, efficiency, and operations. [0222] - Subsystem Scorecard includes assessment results and explanation failure rankings of various primary and secondary systems and equipment throughout the building, such as air handlers, chilled water, steam and hot water, pumps, heat recovery units, etc. [0253] - system EEMS will apply business rules in a systematic manner to identify common issues that drive inefficiencies. The BOSS energy scorecard system will identify issues associated with Comfort, Efficiency and Operations indices. These indices are created on a room-by-room basis, allowing for granular detection of system anomalies, and the illumination of a clear path to apply corrective measures. See also [0538-39] that teach various alerts generated based on rules (such as upon analysis if a demand or consumption exceeds a threshold etc.).)

Regarding Claim 4, Boris and Robert teach all the elements of claim 1.
Boris further teaches:
wherein the fuel usage analysis function is further configured to enable assessment of fuel demand variations across the thermostatic zones of the building. (As above, especially see [0539] – Table – especially item #4 and 5 – Significant change (Increase or Decrease) in Demand and Demand Exceeded comparable building threshold, which also includes comparisons between buildings.)

Regarding Claim 5, Boris and Robert teach all the elements of claim 1.
Boris further teaches:
further comprising a signal transmitter for transmitting the gathered fuel information and gathered demand information to the one or more computing devices. (As above, see [0496] - The machine 2500 may implement all or part of the network operations center (NOC) 1106, for example. The machine 2500 includes a processor 2502, a memory 2504, and a display 2506. A communication interface 2508 connects the machine 2500 to energy data sources 2510, such as building sensors, utility company meters, weather centers, mediator devices, and other data sources. The display 2506 may present reports 2512, such as those described above or below, either locally or remotely to an operator interacting with the machine 2500. Note, [0075-77], [0087], [0106], [0447], and [0541], among others, teach NOC utilizing internet communication for data transfer & management to various computers and machines. Besides above, see [0305] – The system has designed and built every aspect of the EEMS architecture and platform using the latest development methodologies, open protocols and advanced technologies. This begins with the mediator 1102 and its ability to connect seamlessly to existing and often proprietary protocols of Trane, Barber Coleman, Invensys, Johnson, Staefa, etc. Building data accessed through this device is Web-facilitated and securely transmitted to the system NOC. Advanced data services and analytics platform then manages the data. The NOC is built on an SOA, and the portal capabilities facilitate the clients to access data easily and drill into more advance analytics to monitor and manage their buildings' performance.)

Regarding claim 8, Boris teaches all the elements of claim 6. 
While Boris teaches gathering fuel consumption and demand data using the system EEMS solution which includes various sensor samples (as cited above), 
Boris does not explicitly disclose wherein the step of sensing second information includes coupling one or more sensors of a second sensor set to the one or more thermostats of the building.
Robert explicitly teaches wherein the step of sensing second information includes coupling one or more sensors of a second sensor set to the one or more thermostats of the building. (See Fig. 1 where various sensors such as temperature sensors 170 and 174, meters 104 and 108 etc. are connected to the smart thermostat 150 through transceiver 130. See details in [0022-23] teach the amount of electricity used is typically monitored through meter 104 and likewise pricing data or a demand signal (e.g., a signal representative of the demand being at a "critical", "high", "medium" or "low" level) is provided by the electric utility to the meter 104. Similarly, gas utility 106 supplies natural gas to the home and the amount of gas is monitored through meter 108. Further, pricing data or a demand signal is provided to the meter 108 by the gas utility. … In addition, the transceiver 130 receives data relating to outdoor ambient temperature as schematically represented by sensor 170 and indoor temperature as schematically represented by sensor 174. The sensor or thermometer 170 may be located outside the home and, again, is able to communicate either wirelessly with transceiver antenna 160 or through a wired connection 172 with the transceiver. Thermometer 170 may also be associated with a homeowner's WiFi network which provides the current outdoor ambient temperature to be transmitted via the internet or some website. Likewise, sensor or thermometer 174 is typically located in the thermostat 150 but can also be located remotely from the thermostat to provide the current indoor temperature to the transceiver 130 in either a wired or wireless manner. [0025] - In one preferred arrangement, the smart thermostat 150 … receive information regarding the current outdoor ambient temperature, indoor temperature, and electric and gas utility prices or demand signals. When the system calls for a heating mode, the thermostat determines the outdoor ambient temperature from a website, for example, and information is collected regarding the indoor temperature, local utility electric and gas prices or present demand signals. The thermostat runs an algorithm using the lookup table to determine whether the gas heater 210 or heat pump 200 is more economical to heat the home. … [0029-31] along with Fig 2 teach examples where reading and estimating from the received sensor data how the thermostat controller ends up deciding things like which would be more cost effective to run – gas furnace or heat pump? In doing so, estimations and calculations are made such as regarding cost for delivering rated gas furnace capacity in one hour (also estimated/calculated runtime) etc.)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have specifically added the feature of well-known way of thermostats being connected to sensors to gather data for the purpose of various analysis such as of various equipment’s (gas furnace, heat pump etc.) capacity, estimated consumption at a certain duration to achieve efficiency as taught by Robert to the system and method analyzing energy/fuel data gathered from sensors as taught by Boris as both are directed to the field of building data management and control including heating/cooling systems. The combination would have been motivated in order to enable more efficient and flexible building equipment control to be achieved by establishing a system/method that would have more accurately evaluated and taken operational decisions such as deciding between gas furnace or heat pump for a certain runtime to achieve cost-effectiveness and efficiency as evident in Robert, Fig. 1-2, [0022-23], [0025], [0029-31] etc.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsypin; Boris et al. (US 20100283606 A1) hereinafter Boris in view of Lafleur; Robert et al. (US 20120029725 A1) hereinafter Robert in further view of Lorden (US 8909494 B2). 

Regarding Claim 2, Boris and Robert teach all the elements of claim 1.
While Boris and Robert teach various sensors connected to various equipment of the heating system and the building management system(s), 
Boris and Robert do not explicitly teach:
wherein the first sensor set includes a first sensor coupled to a heating unit burner motor and a second sensor coupled to a fuel tank. 
Lorden explicitly teaches:
wherein the first sensor set includes a first sensor coupled to a heating unit burner motor and a second sensor coupled to a fuel tank. (Among many relevant paras, see C14, L41-43 - The heating system burner sense input connection terminals of the device 12 include a burner motor (current sensing). Also C1, L37-41 teach the well-known practice of the art through the use of devices installed or attached to a fuel supply tank such as fuel flow devices which measure the amount of fuel remaining in the fuel supply tank and provide manual or automatic reporting of such information to the fuel dealer.).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have specifically added the feature of well-known way of using various established sensors such as for parameters associated with burner motor and fuel tank as taught by Lorden to the system and method analyzing energy/fuel data gathered from sensors as taught by Boris and Robert as all are directed to the field of building data management and control including heating/cooling systems. As Boris and Robert’s system already uses multiple types of sensors connected to the heating system and the building management control system, the combination would have been motivated in order to enable more efficient and flexible building equipment control to be achieved by establishing a system/method that would have utilized additional data points for various energy related decision making by using well-known sensors such as ones associated with heating unit burner motor and fuel tank as evident in Lorden, C14, L41-43, C1, L37-41 etc.

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009,158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bentz; Jedidiah O. et al.  (US 20170076263 A1): This art discusses a thermostat for a building space. The thermostat includes a user interface and a processing circuit. The user interface is configured to serve notifications to a user and receive input from the user. The communications interface is configured to perform bidirectional data communications with HVAC equipment controlled by the thermostat. The communications interface is configured to receive performance information for the HVAC equipment. The processing circuit is configured to provide control signals to the HVAC equipment to achieve a setpoint for the building space. The processing circuit is further configured to evaluate the performance information for the HVAC equipment to determine a recommendation for improving HVAC equipment performance. The processing circuit is further configured to automatically adjust at least one of the setpoint and the control signals provided to the HVAC equipment based on the recommendation for improving HVAC equipment performance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARZIA T MONTY whose telephone number is (571)272-5441.  The examiner can normally be reached on M, W-R: 2-6 pm (approximately). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARZIA T MONTY/Examiner, Art Unit 2117                 

/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117